NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OSCAR RAFAEL ALVARADO                           No. 19-16790
HENRIQUEZ, AKA Oscar R. Alvarado,
AKA Oscar Rafael Alvarado-Henriquez,            D.C. No. 2:18-cv-03128-KJM-KJN

                Petitioner-Appellant,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General;
WENDELL ANDERSON, Sheriff Coroner
of Yuba County,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Former federal prisoner Oscar Rafael Alvarado Henriquez appeals pro se

from the district court’s judgment dismissing his 28 U.S.C. § 2241 habeas corpus



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition and denying his motion for stay of removal. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      On appeal, Henriquez challenges only the dismissal of his § 2241 habeas

petition, contending the district court erred by failing to address the merits of his

petition. We review de novo. See Alaimalo v. United States, 645 F.3d 1042, 1047

(9th Cir. 2011). The district court properly concluded that Henriquez cannot bring

a § 2241 habeas petition under the escape hatch of 28 U.S.C. § 2255(e). Henriquez

did not establish that he is actually innocent of the crime of conviction. See

Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir. 2006). Moreover, Henriquez

cannot demonstrate that he has not had an “unobstructed procedural shot” at

presenting his claims; he could have raised them in a timely 28 U.S.C. § 2255

motion and may still seek other collateral relief in the sentencing court. See

Harrison v. Ollison, 519 F.3d 952, 960-61 (9th Cir. 2008). Accordingly, the

district court properly dismissed Henriquez’s petition for lack of jurisdiction. See

id. at 961-62.

      Appellee’s motion to take judicial notice is granted.

      AFFIRMED.




                                           2                                     19-16790